Citation Nr: 0629286	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1975 and National Guard service with periods of 
unverified active duty for training and inactive duty for 
training from April 1984 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2004 and December 2005 rating decisions by 
the Newington, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded the 
veteran service connection for limited range of motion of the 
cervical spine, residual of whiplash, with a 20 percent 
evaluation, effective February 25, 2004, and denied the 
veteran service connection for PTSD.  The veteran requests a 
higher rating for his cervical spine disability and requests 
service connection for PTSD.

The veteran testified before the undersigned Acting Veterans 
Law Judge via videoconference technology in July 2006.  A 
transcript of the hearing is of record.

During the veteran's July 2006 Board hearing, his 
representative raised the issue of entitlement to service 
connection for a right shoulder disability.  As the veteran 
was denied service connection for a right shoulder disability 
in a December 2004 RO rating decision, and the veteran did 
not perfect an appeal with regard to this denial, the Board 
refers to the RO for development and adjudication the issue 
of whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for residuals of a cervical spine injury is 
decided herein, whereas the issue of entitlement to service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.

2.  Residuals of a cervical spine injury manifested 
predominantly by forward flexion limited to 25 degrees and 
limited to 20 degrees after repetitive motion, but no 
objective neurological deficits.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a cervical spine injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in February 2004, after the enactment of the VCAA.  

An RO letter dated in May 2004, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was caused or 
aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The Board notes that the veteran's February 2004 claim was 
for service connection for a cervical spine disability.  In 
the June 2004 rating decision, the RO granted the veteran 
service connection for a cervical spine disability with a 20 
percent evaluation.  In July 2004, the veteran submitted a 
notice of disagreement to the 20 percent evaluation and 
requested a higher evaluation.  Therefore, the issue on 
appeal has now become entitlement to an evaluation in excess 
of 20 percent for residuals of a cervical spine injury. The 
veteran was issued a statement of the case in October 2004, 
and he pursued his appeal.

VA General Counsel addressed the question of whether a VCAA 
duty to notify notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, General Counsel held that if, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate notice under 38 U.S.C.A. § 5103(A), VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case, if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(A) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOGCPREC 8-2003, 
December 22, 2003.  The Board shall be bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinion of VA General Counsel.  
See 38 U.S.C.A. § 7104(c) (West 2002).  Accordingly, the 
Board concludes it should proceed.

Moreover, the Board notes that in a March 2006 letter, the 
veteran was notified of the requirements necessary to 
establish a disability rating and an effective date if his 
claim was granted meeting the requirements of the recent 
Court of Appeals for Veterans Claims (Court) case, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that a service 
connection claim includes the elements of a disability rating 
and establishing an effective date; therefore, the veteran 
requires notice of the requirements to establish a disability 
rating and an effective date prior to the initial 
adjudication of a service connection claim).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The Board notes that in November 2000, during a period of 
inactive duty for training, the veteran was involved in an 
automobile accident and injured his neck.  Private medical 
records dated in November 2000 include a diagnosis of 
cervical spine sprain.  In February 2004, the veteran 
submitted a claim for service connection for a cervical spine 
disability.  In June 2004, the RO awarded the veteran service 
connection for limited range of motion of the cervical spine, 
residual of whiplash, with a 20 percent evaluation.  The 
veteran now requests a higher evaluation.

An August 2002 private medical record from N.K., M.D. shows 
that the veteran had some neck spasm, but no numbness, 
tingling or other neurological problems.  His range of motion 
was limited by five percent.  He had trapezius rhomboid spasm 
minimally.  X-rays showed early osteoarthritis at C5-6 and 
C6-7.  N.K., M.D. opined that the veteran could definitely do 
all physical activity without any problems. 

An October 2003 private medical record from N.K., M.D. shows 
that the veteran complained of cervical spasm.  He also 
stated that he had aching into both shoulders and headaches.  
Neck motion was limited by 15 percent.  Motor, sensory and 
deep tendon reflexes to all four extremities were normal.  It 
was noted that the veteran's National Guard duty was too 
strenuous for the veteran because he could not lift anything 
above his head frequently and probably could not lift below 
his neck level more than 10 to 20 pounds at a time.

In April 2004, the veteran underwent a VA examination, 
wherein, he reported that he had intermittent radicular 
symptoms to both shoulders and upper arms and occasionally to 
both hands.  The veteran also reported that he was self-
employed and was responsible for general maintenance of an 
apartment building, which included painting, plumbing and 
other work that required him to climb ladders and bend down.  
This activity caused him to have pain and occasional 
lightheadedness.  He had pain localized to the neck and 
occasional radicular symptoms to both arms and hands.  He had 
no weakness in the upper extremities, and after repetitive 
range of motion, he had fatigue and needed to change position 
or change the activity to decrease the pain in his neck.  He 
complained of no other neurological symptoms.  Physical 
examination revealed no evidence of any trauma or 
dislocation.  There was mild tenderness to palpation at C2 to 
C4 with range of motion.  There were no spasms.  Forward 
flexion of the cervical spine was to 25 degrees with 
discomfort on the end point.  Extension of the cervical spine 
was to 28 degrees with discomfort at the end point.  Lateral 
flexion was to 35 degrees bilaterally with discomfort at the 
end point.  Rotation was to 45 degrees with discomfort during 
the range of motion.  After five minutes of repetitive range 
of motion, the veteran had subjective fatigue and range of 
motion was diminished by three to five degrees from the 
previously noted ranges of motion.  Neurological testing was 
conducted and revealed that cranial nerves II through XII 
were intact.  Deep tendon reflexes were normal and there was 
no evidence of neuropathy to the upper extremities secondary 
to the cervical injury.

A May 2004 VA outpatient medical record shows that the 
veteran complained of neck pain radiating down his shoulder 
to the tips of his fingers.  He complained of some numbness 
of the right arm that had not resolved.  He had no left arm 
weakness, leg weakness, or bowel or bladder problems.  
Physical examination revealed decreased flexion and extension 
of the cervical spine.  The veteran was able to reproduce 
pain with rotation to the right.  Motor strength was 4/5 on 
the right upper extremity.  His reflexes and sensation were 
intact.  X-ray results of the cervical spine were 
unremarkable.  The diagnosis was cervical spine radiculopathy 
with mild right upper extremity weakness.

A July 2004 VA outpatient medical record shows that the 
veteran underwent an electromyography (EMG) which revealed a 
normal right median motor study.  The impression was that 
there was no electrodiagnostic evidence for a median 
neuropathy or cervical radiculopathy in the right upper 
extremity.

An August 2004 VA outpatient treatment record shows that the 
veteran had normal strength of the upper extremities 
bilaterally.  Sensation was intact to light touch in the 
upper extremities and his reflexes were normal.  It was noted 
that there was no objective evidence of upper extremity 
weakness on examination and no evidence of radiculopathy on 
EMG.

In August 2004, the veteran returned for outpatient treatment 
to the VA medical center and it was noted that the veteran's 
range of motion of the cervical spine was within normal 
limits.  He had slight right neck pain with resistance with 
overhead activities.  Shoulder elevation did not 
significantly increase his pain.  Special testing showed 
negative cervical compression, distraction test; negative 
median, ulnar, radial nerve tension; negative subscapular 
nerves; and negative rotator cuff tests.  There was evidence 
of numbness with hyper horizontal abduction and Roos testing 
was positive.  It was noted that the veteran was a high level 
worker who experienced pain two to four times per week, but 
could paint a ceiling for a half hour before the onset of 
pain.

An October 2004 VA examination report shows the veteran had 
no neurological evidence of neuropathy of the right upper 
extremity.

A February 2005 VA outpatient medical record shows that the 
veteran's sensation was intact to light touch, vibration, 
pinprick and temperature and propioception.  Deep tendon 
reflexes were normal and symmetric in the upper extremities.  
An April 2003 magnetic resonance imaging (MRI) of the 
cervical spine was reviewed and revealed no evidence of a 
neural foraminal narrowing at any level and overall, the 
spine appeared normal.

In February 2005, the veteran testified during an RO hearing 
and stated that his profession was commercial upholstery and 
that he owned some multi-family units.  He reupholstered 
office and restaurant furniture.  This work affected his 
cervical spine because of the repetitive work, wherein he 
constantly used his right hand.  The pain would go up his 
shoulder and from there to his neck.  At this time, he would 
stop working.  Regarding his educational background, he 
stated that his only training was in upholstery.  He 
reiterated his claim in testimony provided in July 2006 and 
reported he was limited in his work activities by his 
cervical spine disorder.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The rating criteria for disabilities of the spine provide a 
general rating formula for diseases and injuries of the spine 
(for diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
Ratin
g
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 
 
Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability. 
38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2005)

After review of the evidence of record, the Board finds that 
an evaluation in excess of 20 percent for the veteran's 
cervical spine disability is not warranted.  As such, the 
Board notes that the veteran's range of motion was not 
limited to 15 degrees or less, to include as a result of pain 
or dysfunction.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005).  In fact, the most severe limitation of motion was 
noted in the April 2004 VA examination report where the 
veteran was shown to be limited to 20 degrees of flexion of 
the cervical spine with repetitive motion.  It is also noted 
that the veteran was not shown to have ankylosis of the 
cervical spine.  Therefore, an evaluation in excess of 20 
percent for the veteran's cervical spine disability is not 
warranted.

Although the veteran is shown to have subjective complaints 
of numbness of the right upper extremity, objective testing 
by EMG showed that he had no evidence of median neuropathy or 
cervical radiculopathy in the right upper extremity.  In 
addition, as a layman, the veteran does not have the 
necessary medical training or expertise to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As the medical evidence shows no neurological 
impairment related to the veteran's cervical spine 
disability, the Board finds that a separate evaluation for 
neurological deficit is not warranted.

The veteran also asserts that his cervical spine disability 
interferes with his employment.  Therefore, the Board has 
also considered whether the case should be referred to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2005).  
The record reflects that the veteran has not required 
frequent periods of hospitalization for his residuals of a 
cervical spine injury.  Further, although he argues that his 
disability interferes with his work, he has not submitted any 
objective evidence to show loss of hours of work or other 
evidence of marked interference with employment.  Moreover, 
the manifestations of the disability are those contemplated 
by the schedular criteria.  There is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of this issue for 
extra-schedular consideration is not in order.

In summary, an initial evaluation in excess of 20 percent for 
the veteran's residuals of a cervical spine injury is not 
warranted.  When all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the veteran's claim. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a cervical spine injury is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for PTSD.  A review of the claims 
folders reveals that the veteran has not been provided the 
required notice regarding his claim of entitlement to service 
connection for PTSD.  

The veteran maintains that he was a victim of a personal 
assault in service, specifically, a blanket party wherein he 
was beaten.  He asserts that he has PTSD as a result of the 
personal assault.  The medical evidence of record shows that 
in August 2005, the veteran was diagnosed with PTSD by a VA 
physician after reporting the stressor of the in-service 
personal assault.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).

The Board notes that where PTSD is based on in-service 
personal assault, evidence from sources other than the 
veteran's records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Review of the claims folder indicates that the veteran has 
not been apprised of alternate forms of evidence that might 
support his claim of entitlement to service connection for 
PTSD based on personal assault.

The Board also notes that the veteran has indicated as a 
stressor for his PTSD that he was involved in an automobile 
accident while in service.  The Board notes that the 
veteran's service records show that he was indeed involved in 
an automobile accident in November 2000 during a period of 
inactive duty for training.  Therefore, the Board finds that 
his stressor has been verified.  Hence, the Board finds that 
a VA examination is necessary to determine whether the 
veteran's PTSD is related to his in-service stressor of an 
automobile accident.

Further, the Board notes that the veteran receives treatment 
for his PTSD at the West Haven VA Medical Center in 
Connecticut.  As this case is being remanded for other 
development, the RO should obtain any outstanding VA medical 
records from the VA medical center and associate them with 
the claims folders.

Finally, the veteran's periods of active duty for training 
and inactive duty for training have not been verified.  
Therefore, the RO should verify the exact dates of the 
veteran's periods of active duty for training and inactive 
duty for training.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
verify the veteran's exact dates of active 
duty for training, inactive duty for 
training, and active duty.  A list of the 
correct dates should be associated with 
the claims folders.

2.  The veteran should be sent an 
appropriate stressor development letter.  
He should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records.  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) should be included 
in the notification to the veteran.  

3.  All pertinent VA mental health treatment 
records from the West Haven, Connecticut, VA 
medical center since September 2005 should 
be obtained and associated with the claims 
folder.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review.  Because 
these are Federal records, if they cannot be 
secured, a written unavailability memorandum 
should be prepared and added to the claims 
folder.

4.  After allowing an appropriate time for a 
response from the veteran as to alternative 
evidence to corroborate his stressors based 
on personal assault, the veteran should be 
scheduled for a VA psychiatric examination 
to determine the nature and etiology of his 
PTSD.  The examiner should be provided a 
list of any verified stressors.  Included on 
the list of verified stressors should be the 
November 2000 automobile accident that 
occurred during the veteran's period of 
inactive duty for training.  The claims file 
and a copy of this remand must be provided 
to the examiner for review.  The examiner 
should note in the examination report that 
he or she has reviewed the claims folder.  
The examiner should then determine whether 
the veteran has PTSD based on a verified in-
service stressor.  The examiner is 
instructed that only the verified events may 
be considered as stressors as well as any 
personal assault that the examiner 
determines is indicated by the record to 
have occurred in service.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review of 
all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


